           Case 1:18-cv-01194-VEC Document 139 Filed 05/08/20 Page 1 of 3




MEMO ENDORSED                                                 USDC SDNY                                                              Mayer Brown LLP
                                                                                                                           1221 Avenue of the Americas
                                                              DOCUMENT
                                                                                                                        New York, New York 10020-1001
                                                              ELECTRONICALLY FILED
                                                              DOC #:                                                          Main Tel +1 212 506 2500
                                                                                                                              Main Fax +1 212 262 1910
                                                              DATE FILED: 5/8/2020                                                   www.mayerbrown.com
   May 7, 2020
                                                                                                                                  Matthew D. Ingber
                                                                                                                              Direct Tel +1 212 506 2373
   VIA ECF                                                                                                                    Direct Fax +1 212 849 5973
                                                                                                                               mingber@@mayerbrown.com
   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

   Re:    Phoenix Light SF DAC, et al. v. The Bank of New
          York Mellon, No. 18-cv-1194

  Dear Judge Caproni:

           Pursuant to Section 5 B(ii) of Your Honor's Individual Practices in Civil Cases,
  Defendant The Bank of New York Mellon (“BNYM”) respectfully moves to redact targeted
  portions of three expert reports filed as exhibits to BNYM’s and Plaintiff Phoenix Light’s
  forthcoming Daubert motions. Although Plaintiffs do not join in Sections A–C of this letter,
  Plaintiffs do not object to BNYM’s request and, to the extent it is granted, request permission to
  file the specified documents in redacted form. Specifically, BNYM seeks leave to redact the
  following excerpts and any quotations to redacted portions in the parties’ briefs:
        § V(B) of the August 8, 2019 Expert Report of Marcel A. Bryar
        § VIII of the January 31, 2020 (Corrected) Expert Report of Ingrid Beckles
        Ex. 6 to the October 3, 2019 Expert Rebuttal Report of Marcel A. Bryar
        Four internal BNYM documents—BNYM_PL2_00197964, BNYM_PL2_00363549,
         BNYM_PL2_00521570, and BNYM_PL2_00199596—underlying certain of the above
         analysis.
  Ms. Beckles’s report and Mr. Bryar’s October report will be filed as an exhibit by both parties;
  Mr. Bryar’s August report, and the four individual documents, will be filed as exhibits by
  Plaintiffs.
           The appropriateness of sealing or redacting filed documents is governed by a two-step
  analysis set out by Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Lugosch
  first asks whether the materials are “judicial documents.” Id. at 119. If so, “a common law
  presumption of access attaches” attaches, and the court “must determine the weight of that
  presumption.” Id. at 119.


              Mayer Brown LLP operates in combination with other Mayer Brown entities, which have offices in North America,
                    Europe and Asia and are associated with Tauil & Chequer Advogados, a Brazilian law partnership.
Mayer BrownCase
            LLP 1:18-cv-01194-VEC Document 139 Filed 05/08/20 Page 2 of 3



    Hon. Valerie E. Caproni
    May 7, 2020
    Page 2

       A. The expert reports are not judicial documents.
          A “judicial document” is one which is “relevant to the performance of the judicial
   function and useful in the judicial process.” Id. (quoting United States v. Amodeo, 44 F.3d 141,
   145 (2d Cir. 1995)). This comprises a selection of core documents that help the public
   “understand and evaluate the actions of the courts.” Newsday LLC v. Cty. of Nassau, 730 F.3d
   156, 167 n.15 (2d Cir. 2013). “A complaint is the quintessential judicial document,” Bernstein
   v. Bernstein Litowitz Berger & Grossmann LLP, 2016 WL 1071107, at *8 (S.D.N.Y. Mar. 18,
   2016) (Caproni, J.), aff’d, 814 F.3d 132 (2d Cir. 2016), and summary judgment filings are not far
   behind. See Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir. 2019). “The category of ‘judicial
   documents’ should not be readily expanded. The fact that a document is relevant to the subject
   matter of a judicial proceeding, or that the proceeding was in some way stimulated by the
   document, does not make it public.” Newsday, 730 F.3d at 167 n.15.
           Expert reports, by contrast, are non-dispositive documents exchanged among parties, and
   ancillary to litigation. An expert report is merely a preview “of all opinions the witness will
   express and the basis and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i) (emphasis added). It
   is typically not admissible at trial and may be altogether excluded following a Daubert motion.
   Winfield v. City of New York, No. 15-cv-05236, 2017 WL 2880556, at *4 & n.2 (S.D.N.Y. July
   5, 2017).
          There is good reason for excluding documents filed in connection with discovery
          matters from the definition of judicial documents. During discovery, the parties
          are simply exchanging information, developing claims and defenses, learning
          information relevant to settlement and identifying possible exhibits for trial.
          Many documents exchanged in discovery, even if relevant, may never be admitted
          in trial or in connection with a dispositive motion. This is also true of expert
          opinions[, for] motions may be filed to exclude expert testimony at trial or in
          connection with summary judgment motions pursuant to Federal Rule of
          Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
          (1993).
   Id. at *4. At the Daubert stage, the court is serving in its capacity as gatekeeper of what
   materials may touch upon a judicial analysis, rather than in its capacity as adjudicator of how
   those materials should be analyzed. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147
   (1999). Expert reports submitted in connection with such a motion are thus not judicial
   documents.
       B. BNYM’s interest in maintaining the confidentiality of its organizational practices
          outweighs the public’s interest in access.
          Non-judicial documents have no presumption of public access. Maxwell, 929 F.3d at 49.
   Even were there such a presumption, moreover, BNYM’s interest in preserving the
   confidentiality of its business practices outweighs the public’s interest in access to the proposed
   redacted portions of the expert reports. Of course, the expert reports do not implicate the First
   Amendment right of access to the courtroom; they are hardly “a critical component to providing
   meaningful access to civil proceedings.” Bernstein, 2016 WL 1071107, at *6. And under the
Mayer BrownCase
            LLP 1:18-cv-01194-VEC Document 139 Filed 05/08/20 Page 3 of 3



    Hon. Valerie E. Caproni
    May 7, 2020
    Page 3

   lesser common-law standard, “the weight to be given the presumption of access must be
   governed by the role of the material at issue in the exercise of Article III judicial power and the
   resultant value of such information to those monitoring the federal courts.” United States v.
   Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). “Generally, the information will fall somewhere on
   a continuum from matters that directly affect an adjudication to matters that come within a
   court’s purview solely to insure their irrelevance.” Id.
           The proposed redactions are specifically targeted at the particular sections of three expert
   reports and four attendant documents that discuss BNYM’s master servicing practices. First,
   they include a subsection of Mr. Bryar’s August 8, 2019 report that draws from dozens of
   confidential BNYM documents and testimony to paint a picture of the bank’s master servicing
   group. Second, they include a section from Ms. Beckles’s January 31, 2020 report that uses a
   dozen-and-a-half similar documents to do the same. Third, they include Mr. Bryar’s response to
   this section, which quotes heavily from Ms. Beckles’s report and cites the same documents. And
   fourth, they include the actual BNYM documents underpinning the analysis of BNYM’s
   practices.
           There is little to be gained by public access to these documents, and the interest of a
   competitor is not necessarily the interest of the public. See P’ship for Supply Chain Mgmt. v.
   United States, No. 15-900C, 2016 WL 7373891, at *1 (Fed. Cl. Dec. 20, 2016) (“the private
   interest in preventing a competitor from obtaining an unfair competitive advantage can overcome
   the public interest in having judicial records be available to the public”). And as the reports’
   filing with the Court arises solely to assess admissibility, they are adjacent—if not outright
   equivalent—to determinations of relevance, when the public interest is at its nadir.
       C. The requested redactions are minimal and specifically targeted.
           In any event, the parties are mindful that when seeking to redact information that would
   otherwise become part of the public record, a “narrowly tailored, robustly justified application”
   is required. DXC Tech. Co. v. Hewlett Packard Enter., 2019 WL 4621938, at *1 (S.D.N.Y. Sept.
   11, 2019) (Caproni, J.). The requested redactions are just that. Though no part of the three
   reports is a judicial document, the parties seek only to redact one section, one sub-section, one
   exhibit of the three reports, and four BNYM documents, respectively. These portions are
   ancillary to the motions; the proposed redactions do not meaningfully impair a reader’s
   understanding of the motions, but they meaningfully protect BNYM’s interest in maintaining the
   confidentiality of its business practices.

          We are available to discuss this further at Your Honor’s convenience.


                                                                            Application GRANTED.
           Respectfully,
                                                                            SO ORDERED.
          /s/ Matthew D. Ingber          /s/ Steven S. Fitzgerald
          Matthew D. Ingber              Steven S. Fitzgerald
                                                                                                          5/8/2020

                                                                            HON. VALERIE CAPRONI
                                                                            UNITED STATES DISTRICT JUDGE
